Citation Nr: 1127386	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from January 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO rating decision that, in pertinent part, awarded service connection and a non-compensable rating for bilateral hearing loss, effective March 31, 2006.  

By way of an April 2010 rating decision, the RO awarded an increased rating for bilateral hearing loss to 30%, effective March 31, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Attached to his submitted VA Form 9, received at the RO in September 2008, the Veteran included a signed and dated "Appeal Hearing Options" form.  By this form, the Veteran requested a local hearing with a Montgomery VA RO Decision Review Officer.  The records on file do not show that the Veteran was ever scheduled for a hearing for the issue on appeal, and they do not show that he ever withdrew his request for a hearing.  

As the Veteran has indicated that he desires a personal hearing at the RO, the case must be returned to the RO to arrange such a hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing at the RO in connection with his appeal.  After the appropriate hearing is scheduled and conducted, the case should be returned to the Board, in accordance with appellate procedures.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


